Citation Nr: 0119908	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-22 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hip, left 
knee, and left foot conditions secondary to service-connected 
postoperative right foot crush injury residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision which denied 
service connection for left hip, left knee, and left foot 
conditions claimed as secondary to service-connected 
postoperative right foot crush injury residuals, and denied a 
TDIU rating.  The veteran testified at a March 2001 hearing 
before a Board member sitting at the RO (Travel Board 
hearing).


REMAND

The Board finds that further development of the evidence is 
warranted on the claims for service connection for left hip, 
left knee, and left foot conditions secondary to 
service-connected postoperative right foot crush injury 
residuals, and on the claim for a TDIU rating.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The veteran's only established service-connected disabiliy is 
postoperative residuals of a right foot crush injury; it is 
presently rated 40 percent disabling, and he also receives 
special monthly compensation for loss of use of the foot.

The veteran seeks service connection for disabilities of the 
left hip, left knee, and left foot secondary to the 
service-connected right foot disability under 38 C.F.R. 
§ 3.310(a) of VA regulations, which provides that disability 
which is proximately due to or the result of 
service-connected disease or injury shall be service 
connected and that, when service connection is thus 
established, the secondary condition shall be considered a 
part of the original condition.  The United States Court of 
Appeals for Veterans Claims has interpreted this regulation, 
as providing that, "when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

It is not clear whether all evidence relevant to the claims 
for secondary service connection has been obtained and placed 
in the claims file in this case, and the medical reports 
which have been obtained provide equivocal evidence as to 
whether the veteran currently has any disabilities of the 
left hip, left knee, and left foot.  In February 1999, the 
veteran notified the RO that he was being treated for left 
hip, left knee, and left foot conditions at the Brockton VAMC 
(VA Medical Center), and later that month the RO informed him 
in a letter that it had requested the treatment records.  
Only one recent outpatient report is in the claims file from 
the Brockton VAMC, and it is dated February 12, 1999.  The 
veteran stated at the March 2001 Board hearing that he is 
treated every 4 or 5 months at the Brockton VAMC by Thomas H. 
Dickinson, M.D., for left knee, left hip, and left foot 
conditions.  Accordingly, on remand, the RO should attempt to 
obtain additional treatment records from the Brockton VAMC.

In addition, Dr. Dickinson, who saw the veteran as an 
outpatient at the Brockton VAMC on February 12, 1999, stated 
in the report of that visit that he would check X-rays to 
confirm his clinical finding that the veteran likely had 
osteoarthritis in the joints of the left extremity due to his 
age but accelerated because of the veteran's other injuries 
to his right lower extremity.  In a June 2000 letter, Dr. 
Dickinson stated that an X-ray of the left knee showed 
degenerative arthritis.  The only X-ray report of record 
pertaining to the knees is dated in August 1999 and was 
conducted at the Boston VAMC at the request of the August 
1999 VA examiner, John Molloy, M.D.  The August 1999 X-ray 
report showed that the left knee was normal and did not 
reflect degenerative changes.  Therefore, on remand, the RO 
should attempt to obtain the X-ray report pertaining to the 
knees that Dr. Dickinson referred to in his June 2000 letter.

In a February 2001 letter, Dr. Dickinson stated that the 
veteran also had arthritis of the left hip.  Although an 
August 1999 X-ray of the pelvis, ordered by Dr. Molloy, 
showed mild degenerative changes of the hips bilaterally, the 
RO should attempt to obtain evidence, including an X-ray 
report other than the August 1999 report, if any, that Dr. 
Dickinson relied upon in diagnosing arthritis of the left 
hip.

The medical reports in the claims file reflect conflicting 
medical opinions as to whether there is any relationship 
between claimed left hip, left knee, and left foot problems 
and the service-connected right foot disability.  Concerning 
this, Dr. Dickinson has rendered the opinion that injuries to 
the right knee and right ankle have affected the veteran's 
gait and this, in turn, has accelerated the development of 
age-related arthritis of the left hip and knee.  However, 
only the right ankle disability is service-connected, not the 
right knee disability (which is due to a vehicle accident 
after service), and so it is not clear to what degree the 
service-connected right ankle injury alone has increased the 
disability, if any, resulting from arthritis due to advanced 
age in these joints of the left extremity.  Contrary to Dr. 
Dickinson's view, Dr. Molloy sees no relationship between the 
service-connected right ankle injury and the arthralgia and 
possible arthritis of the left knee, left hip, and left foot.  
On remand, the RO should seek additional medical evidence to 
clarify this matter.

The outcome of the claims for secondary service connection 
may affect the outcome of the claim for a TDIU rating.  
Concerning the TDIU claim, Dr. Dickinson provided an opinion 
in a letter dated in February 1999 that the veteran's 
service-connected right foot disability prevents him from 
sustaining gainful employment.  The RO stated that Dr. 
Dickinson provided no rationale to support his opinion.  On 
remand, the RO should request that Dr. Dickinson provide a 
rationale for his opinion that the service-connected right 
foot disability alone, without regard to the veteran's 
non-service-connected disabilities, prevents him from 
sustaining gainful employment.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for disabilities 
of the left hip, left knee, and left foot 
since January 1999.  The RO should then 
obtain copies of any related medical 
records which are not already on file.

The veteran stated at the Board hearing 
that he is treated every 4 or 5 months at 
the Brockton VAMC by Dr. Dickinson for 
left knee, left hip, and left foot 
conditions, and the RO should 
specifically attempt to obtain these 
treatment records.  The RO should request 
reports of X-ray studies, if any, 
conducted in connection with the February 
1999 outpatient treatment by Dr. 
Dickinson, and any other reports of X-
rays conducted at Brockton VAMC from 
January 1999 to the present.  The RO 
should attempt to obtain the reports of 
the X-rays showing degenerative arthritis 
of the left knee referred to by Dr. 
Dickinson in his letter dated in June 
2000, and X-ray reports, if any, showing 
arthritis of the left hip reported by Dr. 
Dickinson in his letter dated February 
2001.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination as to 
the nature and etiology of claimed 
disabilities of the left hip, left knee, 
and left foot.  The examiner should 
clearly indicate whether there are 
diagnosed left hip, left knee, and left 
foot disorders including, but not limited 
to, arthritis as shown by X-rays.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.

Based on examination findings, historical 
records, and medical principles, the VA 
doctor should provide a medical opinion, 
with full rationale, as to whether any 
disability of the left hip, left knee, 
and left foot is proximately due to or 
the result of the service-connected 
residuals of a right foot crush injury.  

If the doctor concludes that there is not 
such a relationship, the doctor should 
provide, based on examination findings, 
historical records, and medical 
principles, a medical opinion, with full 
rationale, as to whether there has been 
"aggravation" of any disability of the 
left hip, left knee, and left foot by the 
service-connected residuals of a right 
foot crush injury.  As to this 
"aggravation" theory, in accordance with 
VBA's Adjudication Procedure Manual, M21-
1, Part IV, para. 7.06, the examiner 
should address in the report each of the 
following medical issues:  (1) the 
baseline manifestations which are due to 
the effects of non-service-connected 
disease or injury of the left hip, left 
knee, and left foot;  (2) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to 
service-connected disability based on 
medical considerations; and (3) the 
medical considerations supporting an 
opinion that increased manifestations of 
a non-service-connected disease or injury 
of the left hip, left knee, and left foot 
are proximately due to service-connected 
disability.

3.  The RO should request that Dr. 
Dickinson of the Brockton VAMC provide 
full rationale for his opinion, stated in 
his letter dated in February 1999, that 
the veteran's service-connected right 
foot disability alone, without regard to 
non-service-connected disabilities, 
prevents him from sustaining gainful 
employment.

4.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the claims for service 
connection for left hip, left knee, and 
left foot conditions, and for a TDIU 
rating.  The RO should then review the 
claims.  If they are denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


